DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 7/19/2022, wherein claim 10 is cancelled and new claim 19 has been added. Claims 1-9 and 11-19 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 11-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0280218 A1 to Watanabe et al.
	Regarding claim 1, Watanabe et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic layers, at least one of which comprises the following compound:

    PNG
    media_image1.png
    229
    287
    media_image1.png
    Greyscale

(see compound A-14 on page 16). This compound is representative of the compound of formula I in claim 1, wherein Z1-7 = CH, L = single bond, B = substituted biphenyl wherein the substituents on B include 2 aryl groups and a combination of a nitrile group and a heteroaryl group. Claim 1 is therefore anticipated. So are claims 2-5 and 8. The features of claims 11-14 and 17-18 are disclosed in the examples. 
Claims 1-5, 8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011/176258 A to Takada et al. (see attached computer-generated English-language translation.)
Regarding claim 1, Takada et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic layers, including an electron transport layer, a light emitting layer and a blocking layer, at least one of which comprises the following carbazole derivative (see page 13 of the translation and page 27 of the original document):

    PNG
    media_image2.png
    198
    303
    media_image2.png
    Greyscale
.
This compound is exemplary of the claimed compound wherein Z1-7 = CH, L = single bond, B = substituted biphenyl wherein the substituents on B include a combination of a nitrile group and a heteroaryl group. Claim 1 is therefore anticipated. So are claims 2-5 and 8. The features of claims 11-13 can be found on top of page 9 of the translation. Those of claim 14 are disclosed on page 51 of the original document. Claims 15 and 16 are taught on pages 13 and 35 of the translation. The device of claim 17 is disclosed on page 37. The formulation of claim 18 is disclosed in the form of a solution of the carbazole derivative in an organic solvent (see page 15). 
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claimed compounds are not disclosed or rendered obvious by the prior art of record. The closest prior art is Ise et al. discussed in the last Office action.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2010150215 A, WO 2007043484 A1, KR 2011088457 A and KR 2011088427 A.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762